UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6415



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TURONN LEWIS,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, Senior District
Judge. (1:92-cr-00301-WDQ)


Submitted: May 22, 2008                        Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Turonn Lewis, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Turonn Lewis seeks to appeal his sentence.   In criminal

cases, the defendant must file the notice of appeal within ten days

after the entry of judgment.   Fed. R. App. P. 4(b)(1)(A).   With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.   Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on June 14, 1993.

The notice of appeal was filed on December 26, 2007.*        Because

Lewis failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                               - 2 -